    Case 1:19-cr-00304-LMB Document 38 Filed 02/12/20 Page 1 of 3 PageID# 120



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


UNITED STATES OF AMERICA,                     )
                                              )
               v.                             )       Case No. 1:19-cr-00304-LMB
                                              )
HENRY KYLE FRESE,                             )
                                              )
                       Defendant.             )

             DEFENDANT’S UNOPPOSED MOTION TO PERMIT TRAVEL

        Defendant HENRY KYLE FRESE, by and through counsel, respectfully asks this Court

for permission to travel by car from his residence in Philadelphia to Washington, D.C. and Reston,

Virginia on Wednesday, February 19, 2020 through Friday, February 21, 2020. The purpose of

the travel is for Mr. Frese to attend meetings with his attorneys and to attend the Change of Plea

Hearing set for Thursday, February 20, 2020 at 2:00PM. Mr. Frese is specifically asking for

permission to stay overnight from February 19 to February 21, 2020 with a friend, A.E., who

resides in Reston, Virginia, and who Mr. Frese affirms had no involvement in the charged offense

conduct. Undersigned counsel has consulted with counsel for the United States, who have

indicated that the government does not oppose Mr. Frese’s travel and his stay with the

aforementioned individual in Reston, Virginia. Pretrial Services has also been made aware of Mr.

Frese’s travel request and have indicated that they will await the ruling of the Court.

        WHERFORE, based on the foregoing good cause, Defendant respectfully requests that

this Court grant him permission to travel from Philadelphia, PA to Washington, DC, and Reston,

Virginia, from Wednesday, February 19 through Friday, February 21, 2020.1



1
 This Court previously granted Mr. Frese’s motion to travel to visit with his attorneys in December
2019 and January 2020, under the same conditions proposed here. See Dkt. Nos. 33 & 35.
                                                  1
  Case 1:19-cr-00304-LMB Document 38 Filed 02/12/20 Page 2 of 3 PageID# 121




Date: February 12, 2020            Respectfully submitted,

                                   HENRY KYLE FRESE
                                   By Counsel,

                                   /s/ Stuart Sears
                                   Stuart Sears
                                   Schertler & Onorato, LLP
                                   901 New York Avenue, N.W.
                                   Suite 500
                                   Washington, DC 20001
                                   Telephone:       (202) 628-4199
                                   Facsimile:       (202) 628-4177
                                   ssears@schertlerlaw.com




                                      2
  Case 1:19-cr-00304-LMB Document 38 Filed 02/12/20 Page 3 of 3 PageID# 122



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of February, 2020, I electronically filed a true copy of

the foregoing motion with the Clerk of Court using the CM/ECF system, which will send a

notification of such filing (NEF) to all parties.




                                               /s/ Stuart Sears
                                               Stuart Sears
                                               Schertler & Onorato, LLP
                                               901 New York Avenue, N.W.
                                               Suite 500
                                               Washington, DC 20001
                                               Telephone:       (202) 628-4199
                                               Facsimile:       (202) 628-4177
                                               ssears@schertlerlaw.com




                                                    3
